Dismissed and Opinion filed October 24, 2002








Dismissed and Opinion filed October 24, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00517-CV
____________
 
WELLS
FARGO BANK TEXAS, N. A., Appellant
 
V.
 
MUTUAL
INDEMNITY, LTD., Appellee
 

 
On Appeal from the 189th District Court
Harris
County, Texas
Trial Court Cause No. 01-20143
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 10, 2002.
On October 15, 2002, the parties filed a joint motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.  
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed October 24, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler. 
Do Not Publish C Tex. R. App. P.
47.3(b).